ZAPPALA, Justice,
concurring.
While I concur with the result reached by the majority today, I feel the need to write separately to emphasize the fact that no law, regardless of how noble its purpose, may retroactively affect existing contract obligations. U.S. Const, art. 1, § 10, cl. 1.
In the instant case, Appellants’ purported argument is totally contrary to all principles of. contract law. It is unquestioned that the Appellee herein entered into a pension agreement wherein certain requirements were to be met in order to insure the payment of the pension itself. The pension, therefore, vests upon compliance of all the terms and conditions at the time in which the parties had agreed. Once a contractual obligation vests, no matter how innocuous it may appear, the same cannot be altered, amended or changed by unilateral action. There is no question that the Appellee in this case had certain vested interests in the plan itself. To at this time permit the requirements of Act 140 to be interposed retroactively *225would destroy all the principles heretofore established under contract law. This clearly is impermissible.